Citation Nr: 1805991	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  13-32 523	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for colorectal cancer, to include as due to exposure to herbicide agents.


REPRESENTATION

Veteran represented by: The American Legion


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION


The Veteran served on active duty from September 1969 to December 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.904 (2017).  

Unfortunately the Veteran died during the pendency of the appeal and before the issuance of the Board's September 28, 2017, decision.  Although the Veteran died earlier in September 2017, VA did not receive notice of the death until January 2018, which was after issuance of the Board decision.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 Vet. App. 42 (1994).  Because the Veteran died earlier in September, the Board lacked jurisdiction to adjudicate the issues on appeal in its September 28, 2017, decision.  

Accordingly, the September 28, 2017, Board decision addressing the issues of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected diabetes mellitus, type II; and entitlement to service connection for colorectal cancer, to include as due to exposure to herbicide agents, is vacated.  



	                        ____________________________________________
	D. Martz Ames
	Veterans Law Judge, Board of Veterans' Appeals


